     Case 2:17-cr-00124-JAD-EJY Document 391 Filed 09/25/19 Page 3 of 3


1
                     UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
3                               -oOo-
4
      UNITED STATES OF AMERICA,                       2:17-cr-00124-JAD-GWF
5                                                                       EYJ
                              Plaintiff,
6                                                     ORDER
                  vs.
7                                                           ECF No. 391
      JOHN PHILLIPS,
8
                             Defendant.
9

10         The ends of justice served by granting said continuance outweigh the best

11   interest of the public and the defendant in a speedy sentencing, since the failure to grant

12   said continuance would be likely to result in a miscarriage of justice, would deny the

13   parties herein sufficient time and the opportunity within which to be able to effectively

14   and thoroughly prepare for sentencing, taking into account the exercise of due diligence.

15         IT IS THEREFORE ORDERED that sentencing in the above-captioned matter

16   currently scheduled for September 30, 2019 at 9:30 a.m., be vacated and continued to

17   January 6, 2020, at the hour of at
                                     10:00 a.m.              .

18
     DATED 9/25/2019
19

20
                                             THE HONORABLE JENNIFER A. DORSEY
21                                           U.S. DISTRICT COURT JUDGE

22

23

24
                                                  3
